 



Exhibit 10.2
NORTEL NETWORKS LIMITED
as Seller
and
FLEXTRONICS TELECOM SYSTEMS LTD.
as Purchaser
 
FOURTH AMENDING AGREEMENT TO ASSET PURCHASE AGREEMENT
May 8, 2006
 
Stikeman Elliott LLP

 



--------------------------------------------------------------------------------



 



FOURTH AMENDING AGREEMENT
TO ASSET PURCHASE AGREEMENT
     THIS FOURTH AMENDING AGREEMENT TO ASSET PURCHASE AGREEMENT is made as of
the 8th day of May, 2006 (the “Amending Agreement”) by and among Flextronics
Telecom Systems Ltd., a Mauritius corporation (“Purchaser”), Flextronics
International Ltd., a Singapore corporation acting through its Hong Kong office
(the “Guarantor”) and Nortel Networks Limited, a Canadian corporation
(“Seller”).
     WHEREAS the Purchaser, the Seller and the Guarantor (collectively the
“Asset Purchase Agreement Parties”) entered into an Asset Purchase Agreement
dated as of June 29, 2004, whereby the Seller agreed to sell, and the Purchaser
agreed to purchase, or cause the Designated Purchasers to purchase, as the case
may be, the Assets related to the Operations (the “Purchase Agreement”);
     AND WHEREAS the Asset Purchase Agreement Parties entered into an amending
agreement dated as of the 1st day of November, 2004 (the “First Amending
Agreement”), whereby the Parties amended certain terms and conditions of the
Purchase Agreement and certain of the Transaction Documents;
     AND WHEREAS the Asset Purchase Agreement Parties entered into a second
amending agreement dated as of the 7th day of February, 2005 (the “Second
Amending Agreement”), whereby the Parties amended certain terms and conditions
of the Purchase Agreement and certain of the Transaction Documents;
     AND WHEREAS the Asset Purchase Agreement Parties entered into a third
amending agreement dated as of the 22nd day of August, 2005 (the “Third Amending
Agreement”), whereby the Parties amended certain terms and conditions of the
Purchase Agreement and certain of the Transaction Documents;
     AND WHEREAS the Purchaser and Nortel Networks U.K. Limited completed as of
the 1st day of November, 2004 the Facility/Design Closing pertaining to the
Design Operations carried on by the UK Design Employees (“UK Design Closing”);
     AND WHEREAS the Purchaser, Seller and Nortel Networks Technology
Corporation completed as of the 1st day of November, 2004 the Facility/Design

 



--------------------------------------------------------------------------------



 



Closing pertaining to the Design Operations carried on by the Canada Design
Employees at the Ottawa Lab 2/Lab 10 Facility (“Canada Design Closing”);
     AND WHEREAS the Purchaser and the Seller completed as of the 7th day of
February, 2005 the Facility/Design Closing for the Montreal BAN 1 Facility and
the Montreal BAN 3 Facility (the “Montreal Closing”);
     AND WHEREAS the Purchaser and the Seller completed as of the 22nd day of
August, 2005 the Facility/Design Closing for the Chateaudun Facility (the
“Chateaudun Closing”); and
     AND WHEREAS the Asset Purchase Agreement Parties have further agreed to
amend certain additional terms and conditions of the Purchase Agreement and
certain of the Transaction Documents in accordance with the provisions of this
Amending Agreement;
     NOW THEREFORE, in consideration of the mutual covenants herein contained,
the sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.1 Capitalized Terms and Section References.
     All capitalized terms unless otherwise defined herein shall have the
meaning ascribed thereto in the Purchase Agreement, and all section references
unless otherwise specified shall refer to the Purchase Agreement.
ARTICLE 2
MONKSTOWN
     Section 2.1 Retention of the Monkstown Facility. Seller has decided to
retain the systems assembly and test Operations carried on at the Monkstown
Facility. Seller and Purchaser agree that, notwithstanding anything to the
contrary in the Purchase Agreement, there will not be any further Facility /
Design Closing with respect to the Monkstown Facility.

 



--------------------------------------------------------------------------------



 



ARTICLE 3
AMENDMENTS TO THE PURCHASE AGREEMENT
Section 3.1 Payment of the Purchase Price. Section 2.3(3) of the Purchase
Agreement is hereby deleted and replaced in its entirety by the following:
“Subject to the provisions of Section 2.3(2), at each Facility/Design Closing,
the relevant Designated Purchaser shall pay by wire transfer, to the Seller or
applicable Designated Seller as the case may be, an amount equal to twenty-five
percent (25%) of (i) the applicable Facility/Design Estimated Net Assets Value,
plus (ii) the applicable Cash Flow Payment Amount referenced for such
Facility/Design Closing in Schedule 2.3(2) (collectively the “Initial Payment”).
Thereafter, subject to appropriate adjustments to the Facility/Design Purchase
Price for each Facility/Design Closing pursuant to the provisions of
Section 2.4, Section 7.2 and Section 7.3, the Purchaser shall pay, or cause to
be paid, to Seller (which Seller will accept on behalf of itself and/or the
relevant Designated Seller) the amount of (i) the applicable Facility/Design
Estimated Net Assets Value, plus (ii) the applicable Cash Flow Payment Amount
referenced for such Facility/Design Closing in Schedule 2.3(2), less the Initial
Payment (the “Remaining Closing Amount”) in three (3) equal instalments
according to the following payment schedule:

      Payment Amount   Payment Due Date
1/3 of Remaining Closing Amount
  the first day of the third month after the Applicable Closing Date
1/3 of Remaining Closing Amount
  the first day of the sixth month after the Applicable Closing Date
1/3 of Remaining Closing Amount
  the first day of the ninth month after the Applicable Closing Date

Notwithstanding the above, with respect to the Facility/Design Closing for the
Chateaudun Facility (the “Chateaudun Closing”) only:

  (1)   at the Chateaudun Closing, Purchaser or the relevant Designated
Purchaser shall pay, or cause to be paid, by wire transfer, to the Seller or
applicable Designated Seller as the case may be, an amount equal to (i) the full
amount of the price of the real estate as set forth in the notarial deed, and
(ii) two thirds (2/3) of the sum of the applicable Facility/Design Estimated Net
Assets Value, less US$2 million and (iii)

 



--------------------------------------------------------------------------------



 



      $25,000,000 of the applicable Cash Flow Payment Amount referenced for such
Facility/Design Closing set forth in Schedule 2.3(2);     (2)   Seller or the
relevant Designated Seller shall pay to Purchaser or the relevant Designated
Purchaser $5,025,000 (plus any applicable VAT) of the Transition Payment
applicable to the Chateaudun Closing set forth in Schedule 2.3(2); and     (3)  
All amounts remaining due by Purchaser or the relevant Designated Purchaser in
respect of the Chateaudun Closing, including the remaining $12,500,000 Cash Flow
payment, shall be paid on November 21, 2005.

Notwithstanding the above, with respect to the Facility/Design Closing for the
Calgary Westwinds Facility (the “Calgary Closing”) only:

  (1)   at the Calgary Closing, Purchaser or the relevant Designated Purchaser
shall pay, or cause to be paid, by wire transfer, to the Seller or applicable
Designated Seller as the case may be, an amount equal to (i) one third (1/3) of
the sum of the applicable Facility/Design Estimated Net Assets Value and (ii)
$16,666,666.66 of applicable Cash Flow Payment Amount referenced for such
Facility/Design Closing set forth in Schedule 2.3(2);     (2)   on August 1,
2006, Purchaser or the relevant Designated Purchaser shall pay to Seller or the
relevant Designated Seller (i) one third (1/3) of the sum of the applicable
Facility/Design Estimated Net Assets Value and (ii) $16,666,666.67 of applicable
Cash Flow Payment Amount referenced for such Facility/Design Closing set forth
in Schedule 2.3(2); and     (3)   on November 1, 2006, Purchaser or the relevant
Designated Purchaser shall pay to Seller or the relevant Designated Seller
(i) one third (1/3) of the sum of the applicable Facility/Design Estimated Net
Assets Value and (ii) $29,166,666.67 of applicable Cash Flow Payment Amount
referenced for such Facility/Design Closing set forth in Schedule 2.3(2).

 



--------------------------------------------------------------------------------



 



The obligation to pay each Remaining Closing Amount in respect of each
Facility/Design Closing shall be evidenced by a Promissory Note; provided
however, that with respect to the Chateaudun Closing the Seller hereby waives
such requirement for a Promissory Note.
All payments made pursuant to this Section 2.3(3) shall be made in the currency
referenced in the applicable VSHA, or otherwise in United States dollars;
provided, however, that payments made pursuant to the France Bill of Sale shall
be made in United States Dollars.
Notwithstanding the above, the amount of each outstanding quarterly payment for
each Facility/Design Closing will be adjusted up or down, as the case may be, to
reflect any adjustments to the Facility/Design Purchase Price, if any, required
pursuant to the provisions of Section 2.4, Section 7.2 and Section 7.3 of this
Agreement; provided, however, that the amount paid for the Chateaudun Facility
shall not be subject to adjustment.”
Section 3.2 Cash Flow and Transition Payments Schedule. Schedule 2.3.2 is hereby
deleted in its entirety and replaced with the attached Schedule 2.3.2.
Section 3.3 Allocation of Purchase Price. Schedule 1.1 is hereby deleted in its
entirety and replaced with the attached Schedule 1.1.
Section 3.4 Amended and Restated Transaction Documents.
     All references to any Transaction Document in the Purchase Agreement shall
be to that agreement, as amended by the parties from time to time.
ARTICLE 4
FULL FORCE
Section 4.1 Full Force and Effect.
     Other than for the foregoing amendments, the Purchase Agreement and certain
schedules thereto, all other agreements agreed to or entered into as of June 29,
2004, the First Amending Agreement, the Second Amending Agreement and the Third
Amending Agreement shall remain in full force and effect, unamended.

 



--------------------------------------------------------------------------------



 



ARTICLE 5
GOVERNING LAW
     This Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of Alberta and the laws of Canada applicable
therein.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have duly executed this Fourth
Amending Agreement as of the day, month and year first above written.

              FLEXTRONICS TELECOM SYSTEMS LTD.
 
       
 
  By:   /s/ M. Marimuthu
 
       
 
      Name: Manny Marimuthu
 
      Title: Authorized Signatory
 
            NORTEL NETWORKS LIMITED
 
       
 
  By:   /s/ J. Joel Hackney
 
       
 
      Name: Joel Hackney
 
      Title: Senior Vice-President, Global Supply Chain and Quality
 
            FLEXTRONICS INTERNATIONAL LTD., acting through its Hong Kong branch
 
       
 
  By:   /s/ M. Marimuthu
 
       
 
      Name: Manny Marimuthu
 
      Title: Authorized Signatory

 



--------------------------------------------------------------------------------



 



Schedule 2.3(2)

                      Cash Flow Payment   Transition Expense     Corresponding
to   Payment Corresponding     Timing of Transfer   to Timing of Transfer of
Operation   of Operation   Operation*
Ottawa Design
  $ 25,000,000     $ 5,025,000  
Monkstown Design
  $ 25,000,000     $ 5,025,000  
St Laurent Systems House
  $ 50,000,000     $ 10,050,000  
Calgary Systems House
  $ 62,500,000     $ 12,562,500  
Chateaudun Systems House
  $ 37,500,000     $ 7,537,500  

 

*   All Transition Payments are paid in equal quarterly installments at the same
time as the quarterly installments of Cash Flow Payments for the referenced
Facility/Design Closing, except that:

(i) with respect to the Montreal Systems House, payment shall be made in equal
instalments as follows:

  (a)   the first $2,512,500 shall be paid on the date of the Facility / Design
Closing for the Ottawa and Monkstown Design Operations;     (b)   the second
$2,512,500 shall be paid on the date of the Facility / Design Closing for the
Montreal Facility; and     (c)   the remaining two payments of $2,512,500 shall
be paid on, respectively, the 1st day of the third month following the Closing
and the 1st day of the sixth month following the Closing.

(ii) the Transition Payment referenced for the Calgary Systems House shall be
paid in five equal instalments, as follows:

  (a)   the first $2,512,500, will be prepaid at the closing for the Montreal
(St Laurent) Systems House,

 



--------------------------------------------------------------------------------



 



  (b)   the next three payments of $2,512,500 shall be paid on, respectively,
the 1st day of the third month following the Montreal Closing, the 1st day of
the sixth month following the Montreal Closing and the 1st day of the nineth
month following the Montreal Closing, and     (c)   the final payment of
$2,512,500 shall be made at the same time as the final Cash Flow Payment for the
Calgary Closing is paid by Purchaser or a Designated Purchaser.

(iii) $5,025,000 of the Chateaudun Systems House Transition Payment shall be
paid at the Chateaudun Systems House Facility Design Closing and the remaining
$2,512,500 shall be paid on November 21, 2005.

 